Old Mutual Funds II Supplement Dated June 9, 2011 This Supplement updates certain information contained in the currently effective Class A, Class C, Class Z and Institutional Class shares Prospectus of Old Mutual Funds II dated July 27, 2010, as supplemented (the “Prospectus”).You should retain your Prospectus and any supplements for future reference. You may obtain an additional copy of the Prospectus, as supplemented, free of charge, by calling 888-772-2888 or via the Internet at oldmutualfunds.com. The following replaces in its entirety the section of the Prospectus entitled “Fund Summaries – Old Mutual TS&W Mid-Cap Value Fund - Management” on page 29 of the Prospectus: MANAGEMENT Investment Manager:Old Mutual Capital, Inc. Investment Sub-Adviser:TS&W Portfolio Manager: Name Title Length of Service with TS&W Brett P. Hawkins, CFA, CPA Portfolio Manager Since 2001 The following replaces in its entirety the section of the Prospectus entitled “The Investment Adviser & Sub-Advisers – The Portfolio Managers – Old Mutual TS&W Mid-Cap Value Fund” on page 81 of the Prospectus: OLD MUTUAL TS&W MID-CAP VALUE FUND Brett P. Hawkins, CFA, CPA, serves as Portfolio Manager for the Fund, a position he has held since June 2011.Mr. Hawkins served as Co-Portfolio Manager for the Fund from April 2007 to June 2011.Mr. Hawkins has served as a Portfolio Manager with TS&W since April 2001. Distributed by Old Mutual Investment Partners R-11-023 06/2011 Old Mutual Funds II Supplement Dated June 9, 2011 This Supplement updates certain information contained in the currently effective Class A, Class C, Class Z and Institutional Class shares Statement of Additional Information of Old Mutual Funds II dated July 27, 2010, as supplemented through May 20, 2011 (the “SAI”).You should retain your SAI and current supplements for future reference.You may obtain an additional copy of the SAI and all current supplements, free of charge, by calling 888-772-2888 or via the Internet at oldmutualfunds.com. The following table replaces in its entirety the table entitled “Investments in Each Fund” beginning on page C-1 of Exhibit C to the SAI: NAME OF PORTFOLIO MANAGER NAME OF FUND DOLLAR RANGE OF INVESTMENTS IN EACH FUND* James P. Barrow Barrow Hanley Value Fund Over $1,000,000 Dennis Bein Analytic U.S. Long/Short Fund None Ryan Brown Analytic U.S. Long/Short Fund $1 - $10,000 Harindra de Silva Analytic U.S. Long/Short Fund None Stephen Dexter Copper Rock International Small Cap Fund None Bradley J. Fretz Large Cap Growth Fund None David R. Hardin Barrow Hanley Core Bond Fund None Brett P. Hawkins TS&W Mid-Cap Value Fund $10,001 - $50,000 Jerome J. Heppelmann Focused Fund $500,001 - $1,000,000 Peter A. Johnson Large Cap Growth Fund None Gregory M. Jones Large Cap Growth Fund None W. Frank Koster Dwight Intermediate Fixed Income Fund None Dwight Short Term Fixed Income Fund None J. Stephen Lauck Large Cap Growth Fund $100,001 - $500,000 Marc W. Lieberman Large Cap Growth Fund $10,001 - $50,000 Mark C. Luchsinger Barrow Hanley Core Bond Fund None Edwin A. Martin Dwight Intermediate Fixed Income Fund None Dwight Short Term Fixed Income Fund None J. Scott McDonald Barrow Hanley Core Bond Fund None Edward B. Meigs Dwight High Yield Fund None Michael K. Moran Heitman REIT Fund None Paul Norris Dwight Intermediate Fixed Income Fund $1 - $10,000 Dwight Short Term Fixed Income Fund None Deborah A. Petruzzelli Barrow Hanley Core Bond Fund None NAME OF PORTFOLIO MANAGER NAME OF FUND DOLLAR RANGE OF INVESTMENTS IN EACH FUND* Timothy J. Pire Heitman REIT Fund $10,001 - $50,000 Frank H. Reichel III TS&W Small Cap Value Fund Over $1,000,000 Denise Selden Copper Rock International Small Cap Fund None H. David Shea Copper Rock International Small Cap Fund None Sean M. Slein Dwight High Yield Fund None J. Stephen Thornborrow Large Cap Growth Fund None John S. Williams Barrow Hanley Core Bond Fund None Jeffrey D. Yurk Heitman REIT Fund None *Dollar range of investments in each Fund is as of March 31, 2011. The following table replaces in its entirety the table entitled “Other Managed Accounts” beginning on page C-6 of Exhibit C to the SAI: Name of Portfolio Manager Number of Accounts Managed by Each Portfolio Manager and Total Assets in Each Category* James P. Barrow 13 Registered Investment Companies with $29.8 billion in total assets under management, of which 3 accounts ($26.4 billion) are subject to a performance-based advisory fee. 2 Other Pooled Investment Vehicles with $303 million in total assets under management. 25 Other Accounts with $2.9 billion in total assets under management. Dennis Bein 7 Registered Investment Companies with $2.6 billion in total assets under management. 15 Other Pooled Investment Vehicles with $760 million in total assets under management, of which 6 accounts ($462 million) are subject to a performance-based advisory fee. 26 Other Accounts with $2.6 billion in total assets under management, of which 5 accounts ($471 million) are subject to a performance-based advisory fee. Ryan Brown 5 Registered Investment Companies with $2.3 billion in total assets under management. 5 Other Pooled Investment Vehicles with $236 million in total assets under management, of which 3 accounts ($223 million) are subject to a performance-based advisory fee. 21 Other Accounts with $2.3 billion in total assets under management, of which 3 accounts ($415 million) are subject to a performance-based advisory fee. Harindra de Silva 10 Registered Investment Companies with $2.9 billion in total assets under management. 17 Other Pooled Investment Vehicles with $826 million in total assets under management, of which 6 accounts ($462 million) are subject to a performance-based advisory fee. 26 Other Accounts with $2. 8 billion in total assets under management, of which 5 accounts ($471 million) are subject to a performance-based advisory fee. Name of Portfolio Manager Number of Accounts Managed by Each Portfolio Manager and Total Assets in Each Category* Stephen Dexter 1 Registered Investment Company with $110 million in total assets under management. 2 Other Pooled Investment Vehicles with $146 million in total assets under management. 5 Other Accounts with $165 million in total assets under management, of which 1 accounts $97 million) are subject to a performance-based advisory fee. Bradley J. Fretz 1 Other Pooled Investment Vehicle with $689 million in total assets under management 6570 Other Accounts with $2.5 billion in total assets under management David R. Hardin 7 Registered Investment Companies with $600 million in total assets under management. 2 Other Pooled Investment Vehicles with $222 million in total assets under management. 117 Other Accounts with $7.7 billion in total assets under management, of which 1 account ($596 million) are subject to a performance-based advisory fee. Brett P. Hawkins 1 Registered Investment Company with $226.7 million in total assets under management. 1 Other Pooled Investment Vehicle with $16.3 million in total assets under management 64 Other Accounts with $2.4 billion in total assets under management, of which 1 account ($171 million) are subject to a performance-based advisory fee. Jerome J. Heppelman None Peter A. Johnson 1 Other Pooled Investment Vehicle with $689 million in total assets under management. 6652 Other Accounts with $2.8 billion in total assets under management. Gregory M. Jones 1 Other Pooled Investment Vehicle with $689 million in total assets under management. 6502 Other Accounts with $2.5 billion in total assets under management. W. Frank Koster 8 Other Pooled Investment Vehicles with $15.2 billion in total assets under management. 37 Other Accounts with $4.5 billion in total assets under management. J. Stephen Lauck 1 Other Pooled Investment Vehicle with $689 million in total assets under management. 6518 Other Accounts with $2.5 billion in total assets under management. Marc W. Lieberman 1 Other Pooled Investment Vehicle with $689 million in total assets under management. 6509 Other Accounts with $2.5 billion in total assets under management. Name of Portfolio Manager Number of Accounts Managed by Each Portfolio Manager and Total Assets in Each Category* Mark C. Luchsinger 7 Registered Investment Companies with $600 million in total assets under management. 2 Other Pooled Investment Vehicles with $222 million in total assets under management. 117 Other Accounts with $7.7 billion in total assets under management, of which 1 account ($596 million) are subject to a performance-based advisory fee. Edwin A. Martin 8 Other Pooled Investment Vehicles with $15.2 billion in total assets under management. 37 Other Accounts with $4.5 billion in total assets under management. J. Scott McDonald 7 Registered Investment Companies with $600 million in total assets under management. 2 Other Pooled Investment Vehicles with $222 million in total assets under management. 117 Other Accounts with $7.7 billion in total assets under management, of which 1 account ($596 million) are subject to a performance-based advisory fee. Edward B. Meigs 1 Registered Investment Company with $59.4 million in total assets under management. 3 Other Pooled Investment Vehicles with $1.1 billion in total assets under management. 2 Other Accounts with $900 million in total assets under management. Michael K. Moran 2 Registered Investment Companies with $136 million in total assets under management. 7 Other Pooled Investment Vehicles with $1.9 billion in total assets under management. 23 Other Accounts with $557 million in total assets under management, of which 2 accounts ($95 million) are subject to a performance-based advisory fee. Paul Norris 8 Other Pooled Investment Vehicles with $15.2 billion in total assets under management. 37 Other Accounts with $4.5 billion in total assets under management. Deborah A. Petruzzelli 7 Registered Investment Companies with $600 million in total assets under management. 2 Other Pooled Investment Vehicles with $222 million in total assets under management. 117 Other Accounts with $7.7 billion in total assets under management, of which 1 account ($596 million) are subject to a performance-based advisory fee. Timothy J. Pire 2 Registered Investment Companies with $136 million in total assets under management. 7 Other Pooled Investment Vehicles with $1.9 billion in total assets under management. 23 Other Accounts with $557 million in total assets under management, of which 2 accounts ($95 million) are subject to a performance-based advisory fee. Name of Portfolio Manager Number of Accounts Managed by Each Portfolio Manager and Total Assets in Each Category* Frank H. Reichel III 2 Registered Investment Companies with $117.6 million in total assets under management. 61 Other Accounts with $1.8 billion in total assets under management, of which 1 account ($65.3 million) is subject to a performance-based advisory fee. Denise Selden 1 Registered Investment Company with $110 million in total assets under management. 2 Other Pooled Investment Vehicles with $146 million in total assets under management. 5 Other Accounts with $165 million in total assets under management, of which 1 accounts $97 million) are subject to a performance-based advisory fee. H. David Shea 1 Registered Investment Company with $110 million in total assets under management. 2 Other Pooled Investment Vehicles with $146 million in total assets under management. 5 Other Accounts with $165 million in total assets under management, of which 1 accounts $97 million) are subject to a performance-based advisory fee. Sean M. Slein 1 Registered Investment Company with $59.4 million in total assets under management. 3 Other Pooled Investment Vehicles with $1.1 billion in total assets under management. 2 Other Accounts with $900 million in total assets under management. J. Stephen Thornborrow 1 Other Pooled Investment Vehicle with $689 million in total assets under management. 6653 Other Accounts with $2.7 billion in total assets under management. John S. Williams 7 Registered Investment Companies with $600 million in total assets under management. 2 Other Pooled Investment Vehicles with $222 million in total assets under management. 117 Other Accounts with $7.7 billion in total assets under management, of which 1 account ($596 million) are subject to a performance-based advisory fee. Jeffrey D. Yurk 2 Registered Investment Companies with $136 million in total assets under management. 7 Other Pooled Investment Vehicles with $1.9 billion in total assets under management. 23 Other Accounts with $557 million in total assets under management, of which 2 accounts ($95 million) are subject to a performance-based advisory fee. * Number of Accounts Managed by Each Portfolio Manager and Total Assets in Each Category is as of March 31, 2011. Distributed by Old Mutual Investment Partners R-11-02506/2011
